Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2022 has been entered.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a grasping device for flexible objects on a stack.

	Regarding claim 1 the relevant art Endo et al. (US Pre-Granted Publication No. US 2013/0249157 A1 hereinafter “Endo”) in view of Maitin-Shepard et al. (Published Conference Paper Cloth Grasp Point Detection Based on Multiple-View Geometric Cues with Applications to Robotic Towel Folding published in 2010 by IEEE International Conference on Robotics and th full paragraph) only interacting with the top of the stack of the objects prior to grasping (Actis fig. 6b, [0053]) but fails to disclose wherein using a portion of the grasper pressing from the side surface to a top object of a stack. Specifically, the relevant art fails to disclose “A grasping apparatus, comprising: image data acquisition circuitry configured to acquire image data of a stack of flexible objects being photographed, the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; a grasping device configured to grasp a flexible object that is located on top of the stack of flexible objects; and control circuitry configured to: prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects with a portion of the grasping device configured to come in contact with the flexible object that is located on top of the stack of flexible objects during the grasp operation, control a motion of the portion of the grasping device to deform ends of a top surface of the flexible object that is located on top of the stack of flexible objects by causing the portion of the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed by the portion of the grasping device; and determine, using the image data of the stack of flexible objects in which the ends of the top surface of the flexible object that is located on top of the stack of flexible objects have been deformed by the portion of the grasping device, whether a 2Application No. 16/214,556 Reply to Office Action of November 15, 2021 part of the stack of flexible objects in the image data is suitable for being grasped with the portion of the grasping device according to the grasp operation.”. 

	Claim 2 is also allowed due to its dependence on claim 1. Additionally, for the reasons seen above claims 4-8 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664